DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s amendment filed on April 18, 2022 has been entered.  Claim 1 has been amended.  As such, Claims 1-20 are currently pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 5, 12, 13, 15, and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2003/0211802 to Keck et al. (“Keck”) in view of U.S. Patent No. 5,645,057 to Watt et al. (“Watt”).
With regard to Claims 1, 4, 5, 12, 13, and 19, Keck discloses a nonwoven web comprising a coform fibrous structure derived from filaments and a secondary material, wherein the nonwoven web is useful in cleaning applications, such as a wipe.  See, e.g., Abstract, entire document.  Keck discloses that the coform fibrous structure contains both the plurality of thermoplastic filaments and the secondary material, which can be absorbent wood pulp fibers.  Paragraphs [0003], [0035], and [0036].  Keck teaches that the thermoplastic filaments can be conveniently provided using commonly known polymers, such as polypropylene or polyethylene.  Paragraph [0053] and Examples 1-5.  Keck does not disclose that the second layer is a meltblown fabric present at a basis weight that is less than 5 gsm and that the second layer includes filaments that are the same as the first filaments.  However, Keck does disclose that a second layer that is different from the first layer can be added to provide additional strength or barrier properties to the coform layer of material.  Paragraph [0129].  Specifically, Keck teaches that a barrier layer placed on an exterior surface of the coform material helps to prevent linting of the secondary material.  Paragraph [0128].  Watt is also related to nonwoven fabrics useful as disposable materials, such as garments and wipes.  See, e.g., Abstract, column 1, lines 13-21, entire document.  Watt teaches that smaller diameter fibers spun in a meltblowing process can provide a layer having improved barrier properties.  Column 2, lines 25-39.  Watt teaches that the basis weight of these meltblown webs can be greatly reduced and provided with values preferably between 1 and 5 gsm.  Column 4, lines 1-17.  Watt provides examples where the meltblown web was formed using similar resin to Keck, such as polypropylene.  Column 9, lines 57-67.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to provide the second layer disclosed by Keck with commonly used filament materials, such as polypropylene, and with a meltblown configuration and a basis weight of less than 5 gsm because Watt teaches that use of such a thermoplastic fiber layer meltblown at that basis weight provides a nonwoven layer that provides improved barrier properties, as shown to be desired by Keck.  With regard to depositing the second filaments directly onto a surface of the first layer, Keck discloses that “an additional material may be supplied to the process of FIG. 3 or FIG. 4 after the formation of the coform material.  The additional layer may be laminated to the tufted coform of the present invention after the coform is formed.”  Paragraph [0128].  As such, Keck does not disclose that an intermediary material would be between the first and second layers, and as such, the person having ordinary skill in the art would readily understand the additional material of Keck is provided directly on the surface of the coform layer.  With regard to Claim 15, Keck teaches that a barrier layer would prevent the secondary material of the coform from linting.  Paragraph [0018].  As such, in order to achieve this desired feature, the person having ordinary skill in the art would be motivated to provide the barrier layer as a surface layer relative to the coform material.  With regard to Claim 17, Keck teaches that the nonwoven web can wound and unwound in the form of a roll.  Paragraph [0049].  With regard to Claim 18, the combination of Keck with Watt does not disclose the property related to dry CD tensile modulus or wet CD tensile modulus.  Nonetheless, it is reasonable to presume that these properties are inherent to the material taught by the combination of references.  Support for the presumption is found because Keck teaches a first layer of coformed material combined with a second layer, and because Watt renders obvious making the second layer with polypropylene filaments and with a basis weight of the second layer less than 5 gsm.  As such, the structural limitations of the claims are satisfied and it is reasonable to presume that any properties associated with a similar structure would be inherent.  The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection.  In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).  Alternatively, while Keck teaches that the coform structure has adequate strength and integrity to be used without any post-treatments, paragraph [0099], Keck also teaches that the multiple layer product can be subjected to additional bonding such as pattern bonding, which would improve the strength of the laminate.  Paragraph [0132].  As such, the person having ordinary skill in the art would readily understand that tensile modulus is an adjustable feature that can be improved depending upon desired end use strength desire.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456 (CCPA 1955).  With regard to Claim 20, Keck discloses that the fibrous structure can be used to make a wiping implement.  Paragraph [0020].

Claims 2, 3, 6-11, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keck with Watt as applied to Claim 1 above, and further in view of U.S. Patent Application Publication No. 2005/0279470 to Redd et al. (“Redd”) and U.S. Patent No. 6,028,018 to Amundson et al. (“Amundson”).
With regard to Claims 2 and 3, Keck does not disclose that a third layer different than the first layer is present, such that the first layer is present between the second and third layers.  Redd also discloses a tufted fibrous structure comprising at least two different layers by forming a first layer having a first composition and a second layer having a second composition different from the first composition.  See, e.g., Abstract, paragraphs [0011] to [0013] and [0060], entire document.  Redd discloses that the fibrous structure can be used in a sanitary tissue product or a wipe.  Paragraph [0032].  Redd teaches that a third layer can be present such that the first layer is positioned between the second and third layers, such that the tufts can extend through the third layer and be part of the surface of the nonwoven web.  Paragraph [0128] and Figure 3.  Amundson is also related to personal care articles, such as wipes.  See, e.g., Abstract, entire document.  Amundson teaches that multilayer wipes are provided with outer layers that are different from the inner layer to provide different physical properties compared to the inner layer.  Column 2, lines 1-10.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to provide a third layer to the combination of Keck with Watt with a different construction compared to the first layer in order to provide improved wiping features for the outer layer compared to the inner layer such that the third layer provides another exterior surface, as shown to be known by Redd and Amundson.  With regard to Claims 6, 7, 10, and 11, Redd discloses that the filaments of the nonwoven webs can be derived of natural materials, including starch, cellulose, and derivatives thereof.  Paragraph [0106].  It would have been obvious to a person having ordinary skill in the art at the time of the invention to use natural polymer, such as starch, in the filaments disclosed by the combination of Keck with Watt, in order to provide the wipe with natural texture, as shown to be known by Redd.  With regard to Claims 8 and 9, Keck teaches that the thermoplastic filaments can be conveniently provided using commonly known polymers, such as polypropylene or polyethylene.  Paragraph [0053] and Examples 1-5.  Amundson also teaches that polypropylene filaments provide strength.  Abstract.  With regard to Claim 16, Redd illustrates the third layer 20 providing one exterior surface and the second layer 14 providing another exterior surface.  Figures 3 and 4.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keck in view of Watt as applied to Claim 1 above, and further in view of U.S. Patent Application Publication No. 2004/0123963 to Chen et al. (“Chen”).
Keck does not specifically disclose the type of wood pulp fiber to be used.  Chen is also related to fibrous substrates for use in personal care articles, such as wipes.  See, e.g., Abstract, paragraph [0001], entire document.  Chen teaches that suitable pulp fibers for use in nonwoven webs include northern and southern softwood kraft pulp and eucalyptus pulp.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to utilize northern or southern softwood kraft pulp or eucalyptus pulp as the pulp fiber disclosed in the combination of Keck with Watt, since Chen teaches that such fibers are suitable for use in personal care articles, such as wipes, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.  In re Leshin, 227 F.2d 197 (CCPA 1960).   

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  For example, the newly recited Watt reference is cited to show that providing a second layer of meltblown fibers having a basis weight of less than 5 gsm is an obvious modification to Keck in order to achieve barrier properties.  
Applicant argues that Redd, Amundson, and Chen fail to overcome the deficiencies of Keck.  However, it is the Office’s position that the new ground of rejection of Keck in view of Watt is not deficient in the manner argued by the Applicant in the reply for the reasons set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789